DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Lochschmied (US 20180094809 A1), and Rennie (US 20130302738 A1), and as evidenced by Carroll (US 20200191385 A1).
Benson discloses a natural draft heater system comprising: 
a heater shell (104, Fig. 4) having a base and designed to circulate (103, Fig. 4) a flue gas internally therein via negative pressure (“draft” = negative pressure, col.4, lines 37-39; see also para. 20 of Garg as further support), the flue gas being generated by combustion of a fuel within the heater shell; 
a stack (101, Fig. 4) attached to the heater shell for venting of at least a portion of the circulated flue gas to atmosphere (Fig. 4), the stack including an outer shell (Fig. 4); 
at least one burner assembly (10, Fig. 4; Fig. 1) connected proximate the base of and within the heater shell to combust the fuel when supplied thereto, thereby generating the flue gas, the at least one burner assembly having: 
a burner (13+16+22+23, Fig. 1) positioned within the at least one burner assembly to ignite the fuel when being supplied to the burner, 
an air plenum (20) adjacent to the burner to distribute air into the burner, the air plenum including an air input (24) to receive atmospheric air (air is received via an air opening below the floor of the furnace, which suggests that the air is atmospheric air, see col. 5, lines 6-8; see also para. 20 of Benson as further support that this feature is known), 
a burner air register (damper 21, Fig. 2) in fluid communication with the air input to direct the atmospheric air into the air plenum, the burner air register having a housing (Fig. 1), one or more plates attached to the housing and positioned in fluid communication with the air plenum to direct air flow into the plenum (Fig. 1 shows one or more plates positioned within the rectangular opening), and a handle attached to the housing  of the air register to adjust the position of the one or more plates to effectuate a movement thereof, each of the one or more plates being configurable between one or more of an open position, a partially open position, and a closed position to selectively supply air to the air plenum (Fig. 1 appears to show a handle located below the air register to rotate the plates; the Examiner is also taking Official Notice that it is well-known and common knowledge that air registers have a handle to vary the one or more 
a fuel supply system including at least a fuel input conduit to deliver fuel to the burner (see Fig. 1 showing unlabeled fuel conduits supplying fuel to the fuel tips 22, 23).

Benson fails to disclose:
one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid; 
a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater; 
the stack including a split-range stack damper positioned within the outer shell to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof;
a burner air sensor positioned adjacent the burner to measure a level of excess air;
a controller in electrical communication with the burner air register, the burner air sensor, the draft sensor, and the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner to thereby maintain at least one of NO.sub.x emissions not exceeding 0.025 lb/MMBtu (HHV) and CO emissions not exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.
 
Garg teaches a natural draft heater system comprising: 
a stack including a split-range stack damper positioned within the outer shell (Figs. 7-9) to maintain a negative pressure of the flue gas being vented from the natural draft heater (para. 20), the split-range stack damper including a set of inner blades (middle blades; Figs. 7-9), a set of outer blades (Figs. 7-9), and one or more actuators (actuators/operators of the controller 72, 74, 82, 84, 86, 92, 98 that physically moves the blades, see paras. 32, 34) arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and
a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner (paras. 4, 34, 44). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a split-range stack damper positioned within the outer shell of the stack to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner.  The motivation to combine is to control the air flow into the heater for optimal air-fuel ratio (the damper affects the airflow entering the burner, see para. 19) and to improve combustion efficiency (Garg, paras. 3-5).  
 
Benson in view of Garg does not disclose where the controller limits the NO.sub.x emissions from exceeding 0.025 lb/MMBtu (HHV) and limits CO emissions from exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the excess air controls the air-fuel ratio.  The air-fuel ratio controls how much of the NOx and CO are produced.  See paras. 3, 7 of Carroll as evidentiary support.
 
Lochschmied teaches a control system for a burner, comprising: 
a burner air sensor (13) positioned adjacent a burner (1+11) to measure a level of air (para. 9); and
a controller (16) in electrical communication (via lines 21, 23) with the burner air register (4, and/or air fan 3) and the burner air sensor (para. 39, 46), the controller operable to control the air supplied to the combustion chamber (paras. 46, 53).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a burner air sensor positioned adjacent the burner to measure a level of excess air, and a controller in electrical communication with the burner air register and the burner air sensor. The burner air sensor would provide additional information to the controller, so that the controller can better regulate the amount of air that would be mixed with the fuel.  The relative amounts of fuel and air flows can then be optimally regulated (Lochschmied, para. 9), thereby leading to more complete combustion (Lochschmied, para. 3).  Moreover, optimally regulating the air/fuel flows reduces NOx and CO emissions (see paras. 3, 7 of Carroll as evidentiary support). 
 
Rennie teaches a control system for a natural draft heater system, comprising: 
one or more heating coils (108, Fig. 1) positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid (para. 22); 
a draft sensor (138, Fig. 1) positioned within the heater shell to measure a pressure of the flue gas within the heater shell during operation of the natural draft heater (para. 28); and 
a controller in electrical communication with the draft sensor (para. 28) (paras. 37, 48; Fig. 2).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to include one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid.  The motivation to combine is so that the combustion heat can be used to heat a useful process fluid such as industrial or consumer oils. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to include a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater (Benson discloses the negative pressure in the heater shell; the draft sensor would be used to measure this pressure); and a controller in electrical communication with the draft sensor. The motivation to combine is so that the amount of excess air in the heater can be more optimally controlled.  The draft sensor would provide useful pressure data to the controller so that the controller can better regulate the amount of excess air.  The result is optimal control of the emissions.  The draft sensor can also be used to detect flame stability (Rennie, para. 26).  Flame stability is important because an unstable flame produces incomplete products of combustion.  

Regarding claim 2, modified Benson discloses wherein the controller receives an input signal representative of negative pressure of the flue gas from the draft sensor (Benson discloses the negative pressure; Rennie teaches a draft sensor that is electrically coupled to the controller and is used for measuring a pressure in the draft heater; in the combination, the controller would receive an input representative of the negative pressure..) (Rennie, para. 28).
Regarding claim 3, modified Benson discloses wherein the controller provides an output signal to the one or more actuators in the split-range stack damper to adjust the positioning of the set of inner blades and the set of outer blades of the split-range stack damper (Garg, para. 35) EXCEPT where this is performed to maintain the negative pressure of the flue gas to within a preselected range.  
However, Rennie teaches maintaining the pressure of the flue gas inside the draft heater within a preselected range (para. 35).  This is done so that the fuel demand can be calculated, and so that the heater does not operate in an unstable, unsafe, or otherwise undesirable manner (para. 35). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the controller provides an output signal to the one or more actuators in the split-range stack damper to adjust the positioning of the set of inner blades and the set of outer blades of the split-range stack damper and thereby maintain the negative pressure of the flue gas to within a preselected range.  The motivation to combine is so that the fuel demand can be calculated (for optimal heat output), and so that the heater does not operate in an unstable, unsafe, or otherwise undesirable manner

Regarding claim 4, modified Benson fails to disclose wherein the preselected range is maintained in the range of about 0.10-inches water-column to about 0.15-inches water-column. However, this limitation is a matter of optimization.  The pressure affects the flame stability (Rennie, para. 26), the thermal efficiency (Garg, para. 4), the emissions (Benson; col. 2, lines 23-44), and the burner output (Garg, para. 19).  This is because the pressure and the draft are linked.  
Regarding claim 5, modified Benson discloses wherein the output signal is in the form of a current delivered to the one or more actuators (Garg, para. 34), the one or more actuators being arranged to adjust the position of at least one of the set of inner blades and the set of outer blades in response to the current received EXCEPT where the current is in the range of about 2 mA to about 20 mA.  However, the claimed current is a matter of optimization.  The current directly affects the rotational speed and torque applied to the blades.  A higher current may be needed if more torque or more speed is needed to rotate the blades.  For example, heavy duty actuators would require more current than smaller duty actuators.   
Regarding claim 6, modified Benson discloses wherein the controller receives an input signal representative of excess air level from the burner air sensor (see Lochschmied and the rejection of claim 1). 
Regarding claim 7, modified Benson discloses wherein the controller (“electronic controller”, see para. 34 of Garg) alerts an operator (“operator”, see para. 34 of Garg) to adjust configuration of the one or more plates and thereby control the excess air in the burner to a value in the range of between about 15% to about 25% by weight based on the combined weight of air and fuel needed for complete combustion (the claimed percentages are not disclosed, however, the claimed percentages is a matter of optimizing the air-fuel ratio and the air-fuel ratio controls the emissions and the flame temperature; see the discussion concerning the air-fuel ratio in the rejection of claim 1). 
Regarding claim 8, Benson discloses wherein the heater shell includes a burner section positioned proximate the base where combustion of the fuel occurs (Fig. 4) EXCEPT a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section. 
Benson discloses a generic heater shell and does not disclose the details of the heater shell.  This suggests that the burner of Benson can be used in a wide variety of natural draft heater systems.  Garg teaches a radiant section (15, Fig. 1) positioned adjacent the burner section (30, Fig. 1) to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section (20) positioned adjacent the radiant section to provide convection from the radiant section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the heater shell includes a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section.  The modification is merely a simple substitution of one draft heater shell for another and the results would have been predictable (e.g., combusting a fuel to heat a process fluid).   
Regarding claim 9, modified Benson discloses a bridge wall (see Fig. 1 of Garg showing a top wall of radiant section 15) connected to the heater shell and positioned between the radiant section and the convective section thereof. 
Regarding claim 10, modified Benson discloses wherein the draft sensor (Rennie, 138) is positioned proximate the bridge wall (top wall of the furnace 106 of Rennie) such that the negative pressure (negative pressure disclosed by Benson) of the flue gas is measured proximate the location of the bridge wall (Rennie teaches measuring the pressure of the flue gas proximate the location of the bridge wall using a pressure sensor 138). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Lochschmied (US 20180094809 A1), Rennie (US 20130302738 A1), and Carroll (US 20200191385 A1), as applied to claim 1, and further in view of shah (US 20200072503 A1).
Regarding claim 13, Benson fails to disclose wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational. 
However, Shah teaches a fired heater comprising: a plurality of burner assemblies (see Fig. 1 showing one set of burners fed by valve 44 and another set of burner feds by valve 46) positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell (Fig. 1), the plurality of burner assemblies are independently controlled (the sets of burners are independently controlled via the valves 44, 46) and operated during operation of the draft heater (para. 19), such that one or more of the plurality of burner assemblies may be taken out of service (i.e., rendered not operational by switching the gas flow off) during operation of the natural draft heater while the remaining burner assemblies remain operational.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational.  The motivation to combine is so that there is even heating in the heater shell.  Even heating is important so that the emissions can be more accurately controlled and so that localized hot spots do not develop. 

Response to Arguments
Answer to arguments under the heading: I. Figures Meet Requirements of 35 U.S.C. 132(a).


The new figures have been accepted.  

Answer to arguments under the heading: II. Applicants Claims Define Over Benson (US 6672858 B1) in view of Garg (US 20170198910 Al), Brickwood (US 20160298851 Al), and Rennie (US 20130302738 Al), Individually and In Combination.

Applicant’s arguments directed at Brickwood are moot since Brickwood is not used in the current office action.  Lochschmied is used to teach the burner air sensor.
Regarding Rennie, Applicant asserts that Rennie does not disclose a burner air sensor positioned adjacent to the burner.  The Examiner agrees.  Rennie was not used to teach this feature.  This feature is taught by Lochschmied.  

Answer to arguments under the heading: III. The 35 U.S.C. 103 rejection is not supported and Claim 13 is allowable even in light of Shah (US 2020/0072503).

Applicant’s arguments directed at Brickwood are moot since Brickwood is not used in the current office action.  Lochschmied is used to teach the burner air sensor.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762